DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 3 (Fig. 7) in the reply filed on 8/18/2021 is acknowledged.  The traversal is on the following ground(s).  
The Applicants believe that mere "structural differences" or methods that "differ from each other"-in other words, apparatus or methods which are not entirely identical-cannot form a basis for requiring election. If they were properly so, then any patent application with more than one embodiment would be automatically subject to restriction of species- but that is not the case. If it were so, then dependent claims not depending from one another in a linear chain of dependence would automatically trigger a restriction.

According to 806.04(f), the test for species is "mutually exclusive". Under this test FIGS. 6 and 7 are not mutually exclusive because each shows the same flame holder 102 (as just one example). Moreover, the Applicants' specification at page 29, line 4 specifically states (underlining added), "Turning now to FIG. 7, we see a block diagram of a burner system 700 ... In addition to the structural elements described with relation to FIG. 6 the burner system 700 may include ..." This explicitly states that FIG. 7 includes any "structural elements described with relation to FIG. 6", such as the controller 622.

The Examiner has presented no assertion, under MPEP 802.01 or otherwise, that the Applicants' method claims cannot be included along with a designated apparatus claim. The election requirement itself does not differentiate between apparatus and method fApp. No. 16/777,826Docket No.: 2651-232-03igures. Furthermore, the MPEP's "process and apparatus for its practice" standard supports examination of the Applicants' method claims. Therefore, the Applicants request examination of method claims related to the elected apparatus figure, as listed above.

This is not found persuasive.  For a species restriction, the examiner only needs to show that 1) the species are independent or distinct and 2) there would be serious burden on the examiner if restriction is not required. See MPEP 803.  Mutual exclusivity is not a requirement for a species restriction.  The Examiner stated in the restriction requirement that the apparatus species are distinct because they each have structural features that are not found in the other species.  For example, the Fig. 6 species has three valves and a controller whereas the Fig. 7 species does not.  The method species are distinct from each other because they show a different combination of steps.  Moreover, the method species are independent from the 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 5-8, 10-13, 16 are pending and are examined.
Claims 2-4, 9, 24-37, 39-42, 44, 45, 54-62 are directed at non-elected embodiments and therefore are withdrawn.  Note: claims 24-37 are directed toward an embodiment with a mixing tube 110.  Although a mixing tube can be used with the Fig. 7 embodiment, claims 24-37 are independent and distinct from the elected claims.  For example, claim 24 is independent and distinct from claim 1.   


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“fuel source configured to contribute a fuel to the fuel and oxidant mixture”, as recited in claim 1
“oxidant source configured to contribute an oxidant to the fuel and oxidant mixture”, as recited in claim 1
“non-reactive fluid source configured to deliver a non-reactive fluid in a dilution region between the distal flame holder and the non-reactive fluid source”, as recited in claim 1
“pilot flame holding feature disposed to hold a pilot flame”, as recited in claim 5
“an intermediate flame holder . . . configured to hold a flame supported by the oxidant and by the fuel”, as recited in claim 10
“ignition source configured to ignite the fuel and the oxidant at the intermediate flame holder to produce the flame”, as recited in claim 10
“a fuel flow control mechanism . . .  configured to permit a second fuel flow rate to the second fuel nozzle after the startup period”, as recited in claim 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The claim limitations and their corresponding structures are: 
“fuel source” [Wingdings font/0xE0] fuel reservoir, pipeline, and/or a nozzle  (see paras. 30, 89 of the pgpub)
“oxidant source” [Wingdings font/0xE0] conduit (see paras. 30 of the pgpub)
“non-reactive fluid source” [Wingdings font/0xE0] a nozzle and/or flame holder (see para. 96)
“pilot flame holding feature” [Wingdings font/0xE0] bluff body or an electrically conductive flame holder (see para. 101 of the pgpub)
“intermediate flame holder” [Wingdings font/0xE0] bluff body or an electrically conductive flame holder (see para. 101 of the pgpub)
“ignition source” [Wingdings font/0xE0] electrical discharge igniter or hot surface igniter (para. 82)
“fuel flow control mechanism” [Wingdings font/0xE0] valve (see para. 106 of the pgpub)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lang (US 20170268772 A1).
Regarding claim 1, Lang discloses a burner system, comprising: 
a distal flame holder (120, Fig. 1) for disposition in a combustion volume and configured to receive and ignite a fuel and oxidant mixture (paras. 31, 34); 
a fuel source (160) configured to contribute a fuel to the fuel and oxidant mixture; 
an oxidant source (one or more conduits 140) configured to contribute an oxidant to the fuel and oxidant mixture; and 
a non-reactive fluid source (one or more fuel nozzles 110 + one or more other conduits 140 that is not the oxidant source) configured to deliver a non-reactive fluid (combustion reactants + combustion products) in a dilution region (10) between the distal flame holder and the non-reactive fluid source.
Regarding claim 16, Lang discloses wherein the distal flame holder is configured to support a combustion reaction of the fuel and the oxidant upstream, downstream, and within the distal flame holder (paras. 32, 34).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 20170268772 A1) in view of Karkow (US 20170010019 A1).
Regarding claim 5, Lang fails to disclose comprising a pilot flame holding feature disposed to hold a pilot flame; 
wherein the non-reactive fluid source is configured to deliver the non-reactive fluid in a region disposed between the pilot flame holding feature and an ignitable portion of the fuel and oxidant mixture.  
However, Karkow teaches a burner system comprising:  
a pilot flame holding feature (214/ 704, Fig. 7) disposed to hold a pilot flame; 
wherein a non-reactive fluid source (110+114) is configured to deliver a non-reactive fluid in a region  (108) disposed between the pilot flame holding feature and an ignitable (i.e., capable of being ignited) portion (202) of the fuel and oxidant mixture.  
The purpose of the pilot flame holding feature is to preheat the distal flame holder (202) so that there is autoignition at the distal flame holder (see paras. 79-81)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lang to comprise a pilot flame holding feature disposed to hold a pilot flame; wherein the non-reactive fluid source is configured to deliver the non-reactive fluid in a region disposed between the pilot flame holding feature and an ignitable portion of the fuel and oxidant mixture.  The motivation to combine is to preheat the distal flame holder so that there is auto-ignition at the distal flame holder when fuel and air contacts the preheated distal flame holder.  
Regarding claim 6, modified Lang discloses wherein the non-reactive fluid includes a reactive component (fuel or oxygen in the air); and wherein the pilot flame held by the pilot flame holding feature (Karkow, 704) generates at least a portion of the non-reactive fluid in the form of a fuel depleting combustion product.  
Regarding claim 7, modified Lang discloses wherein the non-reactive fluid includes one or more components selected from the group consisting of: nitrogen, carbon dioxide, nitrogen oxide, nitrogen dioxide, sulfur oxide, sulfur dioxide, oxygen, and argon [air or the combustion of a hydrocarbon fuel (see para. 33 of Lang disclosing a list of fuels) with air would contain one or more of said gases].  
Regarding claim 8, Lang fails to disclose an ignitor configured to selectably ignite the fuel and oxidant mixture, the ignitor being disposed adjacent to the pilot flame and the fuel and oxidant mixture.  However, Karkow teaches an ignitor configured to selectably ignite the fuel and oxidant mixture, the ignitor being disposed adjacent to the pilot flame and the fuel and oxidant mixture (para. 88). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lang to include an ignitor configured to selectably ignite the fuel and oxidant mixture, the ignitor being disposed adjacent to the pilot flame and the fuel and oxidant mixture.  The motivation to combine is to provide a device that can ignite the pilot flame.

Regarding claim 10, Lang discloses wherein the fuel source includes: 
a fuel supply (160) configured to store the fuel (it can temporarily store the fuel), and 
a first fuel nozzle (a fuel nozzle 110 that is not the second fuel nozzle) in fluid connection with the fuel supply and positioned to deliver the fuel to the fuel and oxidant mixture; and 
the non-reactive fluid source includes: a second fuel nozzle (another fuel nozzle 110 that is not the first fuel nozzle) in fluid connection with the fuel supply. 3App. No. 16/777,826 Docket No.: 2651-232-03 
Lang fails to disclose: 
an intermediate flame holder disposed between the second fuel nozzle and the distal flame holder, the intermediate flame holder configured to hold a flame supported by the oxidant and by the fuel, when the fuel is delivered from the second fuel nozzle, and an ignition source configured to ignite the fuel and the oxidant at the intermediate flame holder to produce the flame.  
However, Karkow teaches a burner system comprising:  
an intermediate flame holder (214/704; Fig. 7) disposed between a fuel nozzle (110) and a distal flame holder (202), the intermediate flame holder configured to hold a flame (706) supported by an oxidant and by a fuel, when the fuel is delivered from the fuel nozzle, and an ignition source configured to ignite the fuel and the oxidant at the intermediate flame holder to produce the flame (para. 88).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lang to comprise an intermediate flame holder disposed between the second fuel nozzle and the distal flame holder, the intermediate flame holder configured to hold a flame supported by the oxidant and by the fuel, when the fuel is delivered from the second fuel nozzle, and an ignition source configured to ignite the fuel and the oxidant at the intermediate flame holder to produce the flame.  The motivation to combine is to preheat the distal flame holder so that there is auto-ignition at the distal flame holder when fuel and air contacts the preheated distal flame holder.  
Regarding claim 11, modified Lang discloses wherein combustion products from the flame constitute at least a portion of the non-reactive fluid.  

Regarding claim 12, modified Lang discloses a fuel flow control mechanism in fluid connection with the second fuel nozzle (Lang, para. 47); wherein the fuel flow control mechanism is configured to permit a first fuel flow rate (any rate can be considered a first fuel rate) to the second fuel nozzle during a startup period (any period can be considered a startup period) and is configured (i.e., capable) to permit a second fuel flow rate to the second fuel nozzle after the startup period (Lang discloses a fuel flow control mechanism such as a mechanical or electromechanical fuel valve in para. 47, and although it is not known whether the valve can provide variable fuel flow, the Examiner is taking Official Notice that a variable flow fuel valve is well-known and common knowledge;  it would have been obvious to include a variable flow fuel valve so that the amount of combustion heat output can be controlled).
Regarding claim 13, modified Lang discloses wherein the intermediate flame holder (Karkow; 214/704) is disposed a distance (any distance) from the distal flame holder (Karkow, 202) sufficient at the first fuel flow rate (any fuel rate) to cool (cool via vortices created by the bluff body 704, see para. 81 of Lang) the combustion products below an auto-ignition temperature of the fuel and oxidant mixture (a flame produced at the distal flame holder or at the intermediate flame holder can be extinguished and then a first flow rate of fuel can be delivered to cool via convection the combustion products produced by the extinguished flame to a temperature below the autoignition temperature).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/            Primary Examiner, Art Unit 3762